Exhibit 10.3
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (this “Agreement”) by and between The Meridian
Resource Corporation, a Texas corporation (referred to herein as the “Company”)
and Michael J. Mayell (the “Consultant”), dated effective as of the beginning of
the day on 30th day of December, 2008.
W I T N E S S E T H:
     WHEREAS, the Company desires to retain the consulting services of the
Consultant; and
     WHEREAS, the Consultant and the Company desire to set forth the terms and
conditions of the Consultant’s consulting arrangement with the Company;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereby agree as follows:
AGREEMENTS
     1. Consulting Period. The Company and the Consultant hereby agree that the
Consultant shall provide consulting services to the Company for the period
commencing on December 30, 2008 and ending on April 30, 2009 (the “Consulting
Period”).
     2. Terms of Consulting Arrangement.
               (a) Duties. During the Consulting Period, the Consultant shall be
make himself available to consult with the Company from time to time as
reasonably requested by the Company. The parties intend that following
December 29, 2008, the Consultant’s level of services rendered to the Company
shall permanently decrease to a level that is no more than 20 percent of the
average level of services performed by the Consultant over the 36-month period
immediately preceding December 30, 2008. The Company agrees that the amount and
the scheduling of the services provided by the Consultant under this Agreement
shall be such that the services do not interfere with the Consultant’s schedule
or his obligations to any subsequent employer.
               (b) Services. The Consultant’s services may include, but are not
limited to: (a) advising the Company regarding the Company’s operations;
(b) advising and assisting the board of Directors with respect to the Company’s
planning processes, including preparing the annual budgets; (c) acting as
liaison when requested between the Company and those persons, entities and
agencies having a direct working relationship with the Company; (d) advising the
Company with respect to national, state and community issues which impact,
affect or influence, or which may impact, affect or influence the Company and
its various programs; (e) coordinating and designing programs to enhance the
image and operations of the Company; (f) the coordination and implementation of
internal controls and advising the Company regarding the establishment and
design of such controls; (g) the preparation and submission to the Board of
Directors of such reports and data on Company operations as the Consultant deems
appropriate; (h) advising the Board of Directors regarding the performance of
various administrative functions on behalf of the Board of Directors;
(i) advising the Board of Directors regarding the hiring, managing, training,
promoting and evaluating of Company personnel and consultants; (j) training and
orientation of new Directors; and (k) such other functions as are normally
performed by independent Consultants that provide services to similar companies.
The Consultant shall provide the services contemplated by this Agreement to the
Company to the best of his ability in a prompt, diligent and competent manner at
such times as are mutually convenient for the Company and the Consultant and
shall devote such time to the

1



--------------------------------------------------------------------------------



 



performance of such services as shall be mutually agreed to by the Company and
the Consultant from time to time.
               (c) Location. The parties agree that the Consultant’s services
shall be performed at Consultant’s current location or only at any other main
office or location of Company within thirty (30) miles from such location.
               (d) Compensation.
                         (i) Consulting Fees. During the Consulting Period, the
Consultant shall receive monthly remuneration of FIFTY THOUSAND AND NO/100
DOLLARS ($50,000.00), which shall be payable in equal semi-monthly installments.
                         (ii) Expenses. During the Consulting Period, the
Consultant shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by the Consultant in accordance with the policies, practices
and procedures of the Company.
                         (iii) Office and Support Staff. During the Consulting
Period, the Consultant shall be entitled to an office or offices of a size and
with furnishings and other appointments, and to secretarial and other
assistance, at least equal to that provided to the Consultant as of the
December 29, 2008. In addition, Consultant shall continue to receive, during the
Consulting Period, the benefits set forth in Section (ii) (iii) & (v) of Section
2(b) of the New Employment Agreement dated as of April 29, 2008.
     3. Status of Consultant. The parties agree that during the Consulting
Period the Consultant shall serve as an independent contractor rather than as an
employee of the Company. The Consultant shall pay when due all local, state and
federal taxes applicable to the Consultant’s performance of work hereunder.
     4. Full Settlement. The Company’s obligation to make or cause to be made
the payments provided for in this Agreement and otherwise to perform its
obligation hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Consultant or others.
     5. Confidential Information. The Consultant shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company which shall have been obtained by the
Consultant during the Consulting Period and which shall not be or become public
knowledge (other than by acts by the Consultant or his representatives in
violation of this Agreement). After expiration of the Consulting Period, the
Consultant shall not, without written consent of the Company, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it. In no event shall an asserted violation of the
provisions of this Section constitute a basis for deferring or withholding any
amounts otherwise payable to the Consultant under this Agreement. “Confidential
Information” as used in this Agreement is means all disclosures and information,
data and knowledge contained in any documents (whether geological, geophysical,
economic, financial or management, and whether in the form of maps, charts,
logs, seismographs, interpretations, calculations, summaries, opinions or other
written or charted means) which are related, directly or indirectly, to the
prospect or to the exploration potential of the geographical area, and which
have previously hereto or during the Term hereof delivered or disclosed to or
known by the Consultant.
     6. Assignment and Binding Effect. This Agreement is personal to the
Consultant and without the prior written consent of the Company shall not be
assignable by the Consultant. This Agreement shall be binding upon and shall
inure to the benefit of and be enforceable by each party hereto and each party’s
respective successors, heirs, assigns and legal representatives.

2



--------------------------------------------------------------------------------



 



     7. Successor. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets.
     8. Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without. This Agreement was
executed in Houston, Harris County, Texas and at least partial performance of
this Agreement will be made in such place.
     9. Notices. All notices and other communications pertaining to this
Agreement shall be in writing and shall be personally given by hand delivery to
the other party or sent by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

         
 
       
If to the Consultant:  
   
 
 
 
    
 
   
 
   
 
       
 
       
If to the Company:
  The Meridian Resource Corporation    
 
  1401 Enclave Parkway, Suite 300    
 
  Houston, Texas 77077    
 
  Attention:    

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee, or if mailed, postage prepaid, on the
seventh (7th) day following the day on which it was deposited in the Unites
States mail.
     10. Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
hereof, such provision shall be fully servable and this Agreement and each
separate provision hereof shall be construed and enforced as if such illegal,
invalid, or unenforceable provisions had never comprised a part of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid,
unenforceable provision or by its severance from this Agreement.
     11. Headings. The headings of the paragraphs of this Agreement have been
inserted for convenience of reference only and shall not be construed or
interpreted to restrict or modify any of the terms or provisions hereof.
     12. Remedies. With respect to each and every breach, violation, or
threatened breach or violation by the Consultant or the Company of any of the
covenants set forth herein, the Company and the Consultant, in addition to all
other remedies available at law or in equity, including specific performance of
the provisions hereof, shall be entitled to enjoin the commencement or
continuance thereof and may apply for entry of an injunction.

3



--------------------------------------------------------------------------------



 



     13. No Waiver. The failure to enforce at any time any of the provisions of
this Agreement or to require at any time performance by the other party of any
of the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect the validity of this Agreement, or any part hereof, or
the right of either party thereafter to enforce each and every such provision of
this Agreement in accordance with the terms of this Agreement.
     14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.
     IN WITNESS WHEREOF, the Consultant has hereunto set his hand and, pursuant
to the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

             
 
                CONSULTANT      
 
                /s/ Michael J. Mayell    
 
                THE MERIDIAN RESOURCE CORPORATION,         a Texas corporation  
 
 
           
 
  By:   /s/ Lloyd DeLano    
 
      Lloyd DeLano    
 
      Senior Vice President    

4